t c memo united_states tax_court james j crisan and veronica l crisan petitioners v commissioner of internal revenue respondent docket no 11953-02l filed date james j crisan and veronica l crisan pro sese michelle m lippert for respondent memorandum opinion haines judge respondent sent petitioner james crisan mr crisan and petitioner veronica crisan mrs crisan collectively petitioners a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination the issue for decision is whether there was an abuse_of_discretion in the determination that collection action could proceed for and years in issue background all of the facts have been stipulated the stipulated facts and the attached exhibits are incorporated herein by this reference petitioners resided in warren ohio at the time they filed the petition as of date petitioners owed tax_liabilities of dollar_figure and dollar_figure for and respectively including additions to tax and interest the tax_liabilities for the years in issue resulted from petitioners’ failure to make sufficient quarterly payments of estimated_taxes to cover the taxes that resulted from bonuses received by mr crisan petitioners proposed an installment_agreement with monthly payments of dollar_figure respondent rejected this proposal as unrealistic and unreasonable given the size of the tax_liabilities when no installment_payment amount could be agreed to by the parties respondent issued each petitioner a final notice_of_intent_to_levy and notice of your right to a hearing on date on date petitioners sent respondent a unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue amounts are rounded to the nearest dollar form request for a collection_due_process_hearing stating we are financially unable to pay this tax in full it would work a substantial financial hardship on us if the irs would levy on any of our income or few assets we would like to be considered for an offer_in_compromise or payment arrangements after petitioners failed to attend the first scheduled meeting on date the sec_6330 hearing the hearing was rescheduled and held on date in the letter scheduling the meeting the appeals officer included a form 433-a collection information statement for individuals which petitioners were asked to complete and bring to the hearing at the hearing the appeals officer preliminarily computed that petitioners had the ability to pay at least dollar_figure per month on the basis of mr crisan’s income and expenses listed on the form 433-a the appeals officer also noted that mr crisan might be able to settle the tax_liabilities from his sec_401 plan but was unsure of the amount in the account the appeals officer then requested that petitioners finish completing the form 433-a indicate the amount they are able to pay each month and consider taking money out of mr crisan’s sec_401 plan to fully pay the tax_liabilities the requested information was due to respondent by date petitioners submitted an updated form 433-a dated date on the form 433-a petitioners reported that mr crisan is an attorney and attached mr crisan’s form_w-2 wage and tax statement for which reported dollar_figure of wages tips and other compensation during a telephone conversation on date the appeals officer requested again that petitioners provide an offer of a monthly installment amount to pay off the tax_liabilities on date mr crisan sent the appeals officer a letter requesting a 2-week extension of time stating that he was unable to commit to a monthly payment amount because he wanted to review his pension_plan policies other than the proposed installment_payment amount of dollar_figure per month petitioners never made a formal offer of an installment_agreement and sent no further information or correspondence to respondent on date respondent sent petitioners a notice_of_determination for the years in issue respondent sustained the levy action stating we have determined that no relief is to be granted in this case you have requested that the liability at issue be resolved via an offer_in_compromise however your financial data indicate that you can satisfy the liability by liquidating assets or with an installment_agreement your request for additional time to consider your options is unrealistic and is denied appeals believes that the need for efficient collection_of_taxes has been balanced with your concern for the intrusiveness of the proposed assessment further respondent explained an offer_in_compromise doubt as to collectibility is not appropriate as the taxpayers have the assets to immediately full sic pay the tax_liability in addition the taxpayers have excess monthly income that would allow them to full sic pay the tax_liability in full as such an offer_in_compromise is inappropriate the file indicates that the service has been attempting to resolve this matter with the taxpayers since date it is now almost years later and still the taxpayers need more time i do not feel that additional time is appropriate as a result of the notice_of_determination petitioners filed the instant petition the calendar call for the cleveland ohio trial session was held on date mrs crisan did not appear at the calendar call and her default was entered petitioners’ motion for continuance filed date and renewed at the trial was denied as untimely the court noted the continuous delays caused by petitioners throughout the proceedings mr crisan requested that he submit a trial memorandum and that the case be submitted fully stipulated the court suggested that a trial be held later that afternoon in order for mr crisan to place evidence such as testimony on the record mr crisan refused the offer from the court mr crisan stated that he chose to forgo the trial by not testifying or submitting further evidence relying solely upon the stipulations and trial memoranda the court granted mr crisan’s request but warned mr crisan that he would be unable to submit any further evidence discussion petitioners make three arguments regarding the notice_of_determination petitioners lack sufficient assets to satisfy the tax_liabilities petitioners’ offer to enter into an installment_agreement was improperly rejected by respondent and respondent did not give petitioners the opportunity to make an offer_in_compromise before a levy may be made on any property or right to property a taxpayer is entitled to notice_of_intent_to_levy and notice of the right to a fair hearing before an impartial officer of the appeals_office sec_6330 and b d if the taxpayer requests a hearing he may raise in that hearing any relevant issue relating to the unpaid tax or the proposed levy including challenges to the appropriateness of the collection action and offers of collection alternatives which may include the posting of a bond the substitution of other assets an installment_agreement or an offer-in-compromise sec_6330 a determination is then made which takes into consideration those issues the verification that the requirements of applicable law and administrative procedures have been met and whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the person that any collection action be no more intrusive than necessary sec_6330 petitioners raise issues only as to collection alternatives in that they dispute respondent’s rejection of their proposed installment_agreement and rejection of an offer_in_compromise we review the determination for an abuse_of_discretion because the underlying tax_liability is not at issue 117_tc_183 117_tc_117 respondent’s rejection of petitioners’ proposed installment_agreement was not an abuse_of_discretion installment agreements are based upon the taxpayers’ current financial condition see administration internal_revenue_manual cch sec_5 at big_number respondent’s determination was based on the information provided to the appeals officer by petitioners schulman v commissioner tcmemo_2002_129 at the hearing respondent preliminarily computed a monthly payment amount of dollar_figure the appeals officer gave petitioners the opportunity to resubmit a monthly installment_payment amount to which petitioners failed to timely respond we find that the appeals officer could have reasonably determined that petitioners’ proposed installment_payment of dollar_figure per month should be rejected on the basis of petitioners’ submitted income and expense information additionally respondent’s determination not to enter into an offer_in_compromise agreement with petitioners was not an abuse_of_discretion sec_7122 authorizes the secretary to compromise any civil case arising under the internal revenue laws the regulations set forth three grounds for the compromise of a liability doubt as to liability doubt as to collectibility or promotion of effective tax_administration sec_301_7122-1t b temporary proced admin regs fed reg date see sec_7122 doubt as to liability is not at issue in the instant case the secretary may compromise a liability on the ground of doubt as to collectibility when the taxpayer’s assets and income are less than the full amount of the assessed liability sec_301_7122-1t b i temporary proced admin regs supra additionally the secretary may compromise a liability on the ground of effective tax_administration when collection of the full liability will create economic hardship or exceptional circumstances exist such that collection of the full liability will be detrimental to voluntary compliance by taxpayers and compromise of the liability will not undermine compliance by taxpayers with tax laws sec_301_7122-1t b temporary proced admin regs supra see administration internal_revenue_service cch sec_5 at big_number taxpayer’s liability may be eligible for compromise to promote effective tax_administration if not eligible for compromise based on doubt as to liability or doubt as to collectibility and taxpayer has exceptional circumstances to merit the offer petitioners argue that they lack sufficient assets to satisfy the tax_liabilities the appeals officer reviewed petitioners’ submitted financial information at the hearing and determined that an offer_in_compromise was not appropriate we received as exhibits the financial information presented to the appeals officer and find that the appeals officer could have reasonably concluded that there are sufficient income and assets to satisfy the tax_liabilities on the basis of respondent’s consideration of petitioners’ information we conclude that respondent’s refusal to enter into an offer_in_compromise was not an abuse_of_discretion as a result we hold that the issuance of the notice_of_determination was not an abuse of respondent’s discretion and respondent may proceed with collection in reaching our holding herein we have considered all arguments made and to the extent not mentioned above we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
